Citation Nr: 0007588	
Decision Date: 03/21/00    Archive Date: 03/28/00

DOCKET NO.  98-05 325A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for right carpal tunnel 
syndrome.

2.  Entitlement to service connection for a low back 
disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from October 1988 through 
December 1996 with a period of prior active service in excess 
of two years.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a December 1997 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio which denied the 
benefits sought on appeal. 


FINDINGS OF FACT

1.  There is no competent medical evidence of record linking 
the veteran's currently diagnosed carpal tunnel syndrome to 
her period of active service.  

2.  There is no competent medical evidence of record linking 
the veteran's currently diagnosed low back disorder to her 
period of active service, or to any low back disorder shown 
during service. 


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for carpal 
tunnel syndrome is not well grounded.  38 U.S.C.A. § 5107 
(West 1991). 

2.  The veteran's claim for service connection for a low back 
disorder is not well grounded.  38 U.S.C.A. § 5107 (West 
1991). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran and her representative allege that she is 
entitled to service connection for right carpal tunnel 
syndrome and a low back disorder.  The VA may pay 
compensation for "disability resulting from personal injury 
or disease contracted in the line of duty, or for aggravation 
of a preexisting injury suffered or disease contracted in the 
line of duty in the active military, naval or air service."  
38 U.S.C.A. § 1110 (West 1991).  However, the threshold 
question that must be answered in this case is whether the 
veteran has presented well-grounded claims for service 
connection.  

A well grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  In this 
regard, the veteran has "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  If 
the evidence presented by the veteran fails to meet this 
threshold level of sufficiency, no further legal analysis 
need be made as to the merits of the claim.  Boeck v. Brown, 
6 Vet. App. 14, 17 (1993).

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  See Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997).  For disorders subject 
to presumptive service connection, the nexus requirement may 
be satisfied by evidence of manifestation of the disease to 
the required extent within the prescribed time period, if 
any.  See Traut v. Brown, 6 Vet. App. 495, 497 (1994); 
Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).

A claimant may also establish a well-grounded claim for 
service connection under the chronicity provision of 38 
C.F.R. § 3.303(b)(1999), which is applicable where the 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period, and that same condition currently exists.  
Such evidence must be medical unless the condition at issue 
is one which, under case law, lay observation is considered 
competent to prove its existence.  If the chronicity 
provision is not applicable, a claim still may be well-
grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

Right carpal tunnel syndrome

Service medical records show that the veteran was seen for 
complaints of right wrist pain in October 1993.  A clear 
diagnosis was not given.  The physician's diagnosis was to 
rule out carpal tunnel syndrome and tendinitis of the right 
wrist.  The veteran was seen for similar complaints in 
November 1993 and given the same diagnosis.  In November 
1994, the veteran sustained a trauma to her right arm.  She 
was advised to take Motrin, provided with an ace wrap and a 
diagnosis was not given.  In December 1994, the veteran was 
diagnosed with right wrist pain.  A subsequent December 1994 
treatment record reveals that the veteran was diagnosed with 
post-traumatic ganglion cyst on the right wrist.  A periodic 
February 1995 examination reflects that the veteran had a 
history of a ganglion cyst on the right wrist, and there was 
no notation regarding carpal tunnel syndrome.  

After separation from service, the veteran was afforded three 
VA examinations.  The first examination conducted in April 
1997 was limited, due to the veteran's pregnancy.  The 
veteran did not present with complaints of carpal tunnel 
syndrome and she was not diagnosed with the same.  An August 
1997 VA examination report shows that the veteran complained 
of soreness in her right wrist and numbness and pain that 
radiated into her hand and elbow.  The veteran gave a history 
of a right ganglion cyst that had resolved.  In connection 
with this examination, the veteran was referred for a 
peripheral nerve disease evaluation in September 1997.  This 
evaluation revealed pain in the right wrist of a non-
neurological nature.  The examiner indicated that based on 
results of electrodiagnostic studies of the right wrist, 
there was no evidence of carpal tunnel syndrome, or 
dysfunction of the peripheral nerves.  An addendum to the 
August/September 1997 VA examination report does not discuss 
carpal tunnel syndrome.  A November 1998 VA examination 
report indicates that the veteran reported right wrist pain 
and weakness associated with some throbbing in her arms and 
tingling in her fingers.  The veteran underwent an MRI and 
EMG of the right wrist.  Based on the results of these tests, 
the veteran was diagnosed with carpal tunnel compression with 
no nerve damage.  The examiner did not discuss the cause or 
etiology of the veteran's carpal tunnel syndrome. 

During a September 1998 hearing held before the RO in 
Cleveland, Ohio, the veteran testified that she first began 
experiencing pain in her right wrist in 1992.  She received 
treatment for her wrist and was advised to take Motrin and to 
wear a brace.  In 1994-1995 the veteran injured her wrist 
when lifting crates of equipment.  Thereafter the veteran was 
diagnosed with a ganglion cyst, but she testified that she 
was not diagnosed with carpal tunnel syndrome during her 
period of active service.  

Low back disorder

With regard to the veteran's claim for entitlement to service 
connection for a low back disorder, the veteran was initially 
treated for and diagnosed with mechanical low back pain in 
November 1988.  She gave no history of trauma or injury.  A 
February 1995 periodic examination report shows that the 
veteran indicated that she did not have problems with 
recurrent back pain.  The veteran was later treated for low 
back pain in September 1995.  In October 1996, it was noted 
that the veteran had possible mechanical low back pain with 
spasm. 

An April 1997 VA examination report is somewhat limited due 
to the veteran's pregnancy.  However, at that time the 
veteran reported a gradual onset of dull back pain and 
difficulty with motion.  Diagnosis was deferred until post-
pregnancy examination in August 1997.  In August 1997, the 
veteran presented with complaints of tightness and soreness 
in the low back and a mild loss of mobility with tightness 
and stiffness.  She indicated that she did not have a history 
of back injury.  The veteran was diagnosed with chronic low 
back strain with muscle spasm, and no obvious neurological 
deficit.  In the addendum to the August 1997 VA examination 
report, it was indicated that the veteran had complete range 
of motion of the lumbar spine with muscle spasms by history.  
The examiner further indicated that it would not be uncommon 
for the veteran to experience intermittent spasms, but the 
examiner did not discuss possible causes of the veteran's low 
back pain.  A November 1998 VA examination report reflects 
that the veteran reported pronounced low back pain due to 
lifting heavy boxes and participating in forced marches while 
carrying heavy rucksacks in the military.  The veteran stated 
that her back pain was primarily located in the lumbar region 
on the left side of the spine and could be characterized as a 
4 out of 10.  She also indicated that she has occasional 
numbness in her left toes and tingling in her right hand.  
The veteran was diagnosed with degenerative joint disease of 
the lumbar spine at L4-S1 and normal cervical spine by x-ray.  

During a September 1998 hearing before the RO in Cleveland, 
Ohio, the veteran testified that her back pain started in 
1991 when she was working as a food inspector/sanitation 
inspector with the military, which required routine heavy 
lifting of boxes weighing 60 to 75 pounds.  The veteran also 
indicated that she injured her back when participating in 
forced marches during which she had to carry a rucksack.  The 
veteran testified that she continues to have problems with 
her back and that she is currently seeking treatment for the 
same from a private physician.  However, the veteran 
indicated that she is not currently taking any prescribed 
medication for her back.  She also stated that she would 
attempt to obtain copies of her private medical records and 
have them associated with her claims file.  The veteran 
testified that she has not been diagnosed with any type of 
back disorder since her discharge from service.  


Analysis

While the veteran has submitted evidence to show that she has 
current diagnoses of right carpal tunnel syndrome and 
degenerative joint disease of the lumbar spine at L4-S1, she 
has not submitted any competent medical evidence linking 
carpal tunnel syndrome, or her current back disorder to her 
period of active service.  
While the veteran clearly believes that her disorders are 
related to her period of active service, the veteran, as a 
lay person is not competent to offer an opinion that requires 
medical expertise, such as the underlying cause of her carpal 
tunnel syndrome, or her low back disorder.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  In the absence of 
such competent medical evidence, the veteran has not 
submitted well-grounded claims for service connection and her 
claims must be denied on this basis.  

The veteran has indicated that she sought treatment for her 
low back disorder from a private physician.  It does not 
appear that these treatment records have been associated with 
the claims file and the veteran has not indicated that these 
records would contain evidence which would well ground her 
claim.  In any event, in the absence of evidence of a well-
grounded claim there is no duty to assist the claimant in 
developing the facts pertinent to her claim.  Epps v. Gober, 
126 F.3d 1464 (1997).  The Board is unaware of the existence 
of any relevant evidence, if obtained, that would serve to 
well ground either of the veteran's claims for service 
connection.  Should the veteran obtain such evidence, she may 
request that the RO again consider her claims for service 
connection.  See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997) (per curiam).








ORDER

1.  Evidence of a well-grounded claim not having been 
submitted, service connection for right carpal tunnel 
syndrome is denied. 

2. Evidence of a well-grounded claim not having been 
submitted, service connection for a low back disorder is 
denied. 


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

